Name: Commission Regulation (EC) No 1505/2006 of 11 October 2006 implementing Council Regulation (EC) No 21/2004 as regards the minimum level of checks to be carried out in relation to the identification and registration of ovine and caprine animals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: research and intellectual property;  farming systems;  documentation;  means of agricultural production;  agricultural activity;  agricultural policy;  information and information processing
 Date Published: nan

 12.10.2006 EN Official Journal of the European Union L 280/3 COMMISSION REGULATION (EC) No 1505/2006 of 11 October 2006 implementing Council Regulation (EC) No 21/2004 as regards the minimum level of checks to be carried out in relation to the identification and registration of ovine and caprine animals (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular point (a) of Article 10(1) thereof, Whereas: (1) Regulation (EC) No 21/2004 provides that each Member State is to establish a system for the identification and registration of ovine and caprine animals in accordance with that Regulation. Accordingly it is appropriate to define the minimum level of checks to be carried out by Member States in order to verify the proper implementation of the requirements for the identification and registration of those animals, as provided for in that Regulation (the checks). (2) The competent authority of each Member State should carry out checks based on a risk analysis. The risk analysis should take into account all relevant factors, including in particular, animal health considerations. (3) The percentage of holdings and animals to be checked in the Member States should be laid down. Before 31 December 2009 those rates will be reviewed in the light of the results of the reports on the checks carried out and submitted by the Member States. (4) As a general rule, all animals on a holding should be covered by the checks. However, for holdings with more than 20 animals the competent authority should be permitted to restrict the checks to an appropriate representative sample of the animals. (5) Member States should submit an annual report to the Commission providing information on the implementation of the checks. It is appropriate to set out a model report in this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Checks concerning compliance by keepers with Regulation (EC) No 21/2004 Member States shall carry out on-the-spot checks (checks) to verify compliance by keepers with the requirements for the identification and registration of animals as provided for in Regulation (EC) No 21/2004. The checks shall at least comply with the minimum levels set out in Articles 2 to 5 of this Regulation. Article 2 Number of holdings to be checked The competent authority shall carry out the checks each year which shall cover at least 3 % of holdings comprising at least 5 % of the animals in the Member State. However, where those checks reveal a significant degree of non-compliance with Regulation (EC) No 21/2004, those rates shall be increased in the following annual inspection period. Article 3 Selection of holdings for checks The competent authority shall select the holdings to be checked on the basis of a risk analysis which shall take account of at least the following: (a) the number of animals on the holding; (b) animal health considerations, and in particular the existence of previous outbreaks of animal diseases; (c) the amount of annual premium for ovine and caprine animals claimed and/or paid to the holding; (d) significant changes in comparison with the situation in previous annual inspection periods; (e) the results of checks carried out in previous annual inspection periods, in particular, the proper keeping of the holding register and movement documents; (f) proper communication of information to the competent authority; (g) other criteria to be defined by the Member State. Article 4 Manner of checks 1. The competent authority shall in general carry out the checks without advance warning. However, advance warning of checks may be given where necessary. Where advance warning is given, provided it shall be limited to the strict minimum necessary and as a general rule shall not exceed 48 hours, except in exceptional cases. 2. The checks may be carried out in conjunction with any other inspections provided for in Community legislation. Article 5 Number of animals to be checked 1. The competent authority shall check the identification of all animals on the holding. However, where the number of animals on the holding exceeds twenty, the competent authority may decide to check the means of identification of a representative sample of those animals in accordance with internationally recognised standards provided that the number of animals checked is sufficient to detect 5 % of non-compliance with Regulation (EC) No 21/2004 by the keepers of such animals for a 95 % confidence level. 2. Where a check of a representative sample of the animals in accordance with the second subparagraph of paragraph 1 of this Article reveals that the requirements concerning the means of identification and registration provided for in Article 3(1) of Regulation (EC) No 21/2004 have not been complied with by the keeper, all animals on the holding shall be included in the check. However, the competent authority may decide to check the means of identification of a representative sample of those animals in accordance with internationally recognised standards ensuring the estimation of non-compliance over 5 % with precision of plus or minus 2 % for a 95 % confidence level. Article 6 Reports by the competent authority The competent authority shall complete a report for each check in a format standardised at national level by the Member State setting out at least the following: (a) the reason for selecting the holding for the check; (b) the persons present during the check; (c) the results of the check and any findings of non-compliance with Regulation (EC) No 21/2004. The competent authority shall give the keeper or his representative the opportunity to sign the report and, as appropriate, to give his observations on its contents. Article 7 Annual reports by the Member State The Member States shall submit to the Commission by 31 August 2008 at the latest and thereafter by 31 August each year at the latest, an annual report in accordance with the model set out in the Annex on the results of the checks carried out in the preceding annual inspection period and containing at least the following information: (a) the number of holdings in the Member State concerned; (b) the number of checks on holdings; (c) the total number of animals registered at the beginning of the reporting period; (d) the number of animals which have been checked; (e) any results of checks that show non-compliance with Regulation (EC) No 21/2004 by keepers; (f) any penalty imposed in accordance with Article 12(2) of Regulation (EC) No 21/2004. Article 8 Entry into force and applicability This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 5, 9.1.2004, p. 8. ANNEX Report on the results of checks made in the ovine and caprine sector regarding requirements for the identification and registration of those animals in accordance with Regulation (EC) No 21/2004 1. General information on holdings, animals and checks Total number of holdings in the Member State as registered at the beginning of the reporting period (1) Total number of holdings checked Total number of checks carried out Total number of ovine and caprine animals in the Member State as registered at the beginning of the reporting period (1) Total number of ovine and caprine animals in holdings checked during the reporting period (1) 2. Non-compliance with Regulation (EC) No 21/2004 listed by category Number of animals concerned Number of holdings concerned 1a. Finding of non-compliance concerning identification of ovine animals 1b. Finding of non-compliance concerning identification of caprine animals 2. Holding register discrepancy 3. Failure to notify movement (2) 4. Movement document anomaly 5. Animals/holdings with only one finding of non-compliance as listed in points 1 to 4 6. Animals/holdings with more than one finding of non-compliance as listed in points 1 to 4 7. Total number of findings of non-compliance concerning animals/holdings (points 5 and 6) 3. Penalties imposed Number of animals concerned by non-compliance Number of holdings concerned by non-compliance In total (1) Or other national reference date for animal statistics. (2) Where applicable, in accordance with Article 8(2) of Regulation (EC) No 21/2004.